Citation Nr: 1709820	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-40 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Board remanded the appeal for additional evidentiary development.

In January 2015, the Board denied service connection for sleep apnea. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2016 Memorandum Decision, the Court vacated the Board decision, and remanded the case to the Board for further adjudication.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the Veteran has sleep apnea that is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. In order to establish service connection, generally there must be evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury. See 38 C.F.R. § 3.310(a) (2016).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board notes that the Veteran's DD Form 214 indicates that he is the recipient of, among other decorations, the Purple Heart medal and the Army Commendation Medal with Combat "V." Such evidence is indicative of combat service. The Board thus concludes that the Veteran is entitled to the combat presumption. However, the Board also concludes that OSA is not a disease that is consistent with the circumstances, conditions, or hardships of combat. Therefore, the Board will not presume that the Veteran incurred OSA during service based on his status as a combat veteran.

The medical evidence of record reflects a current diagnosis of obstructive sleep apnea (OSA). See January 2008 sleep study. Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his OSA to service or his service-connected PTSD.

The Veteran asserts that he began to suffer from loud snoring and apneic episodes since his service in Vietnam. Specifically, he stated that fellow soldiers complained of his loud snoring and gasping out in the field out of concern for alerting the enemy, and they would throw sea ration cans at him to wake him up. In addition, he stated that his wife began to mention apneic and gasping episodes in the 1980s. See, e.g., August 2014 VA examination report. A fellow soldier also submitted a statement indicating that the Veteran gasped for air and made sounds as he slept while they served together in Vietnam. See January 2012 buddy statement. Given the subjective nature of symptoms, the lay statements regarding the in-service onset of symptoms are competent and credible to support the claim.

With regard to the question of nexus, a May 2009 VA examiner noted that the Veteran's PTSD symptomatology included sleep impairment, which could be due to OSA. A January 2013 VA examiner opined that the Veteran's OSA was less likely than not incurred in or caused by service. However, the examiner could not resolve the issue of whether the Veteran's reported history of light snoring and/or gasping for air in service was related to his OSA without resorting to mere speculation. An August 2014 VA examiner opined that the Veteran's OSA symptoms more likely manifested when rhinosinusitis symptoms progressed over the years after service. The examiner reasoned that rhinosinusitis or any nasal obstruction is a known risk factor for developing OSA. Recognizing that the Veteran's sleep disturbances are also due to PTSD symptoms, the examiner further opined that it is not likely that OSA is caused or aggravated by his PTSD. The examiner stated that medical literature did not support the opinion of PTSD as a cause of OSA.

In considering the evidence of record, the Board finds that the evidence for and against the claim is at least in equipoise. Although the record contains two negative opinions (January 2013 and August 2014) the Board affords them little probative weight. First, as noted in the April 2014 Remand, the January 2013 opinion did not include a rationale. Second, as noted in the Court's May 2016 Memorandum, the August 2014's rationale is inadequate. Specifically, the examiner found that the Veteran's rhinosinusitis was more likely the cause of the Veteran's obstructive sleep apnea, but the Veteran was diagnosed with sleep apnea less than 2 years after he was diagnosed with sinusitis. Further, the Veteran was not diagnosed with "chronic" sinusitis until March 2008, 3 months after his diagnosis of sleep apnea. In light of the proximity in time between these diagnoses, it is unclear from the examiner's rationale how she determined that the Veteran's sinusitis was the cause of his sleep apnea.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion. However, a request for yet another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Given the credible statements provided by the Veteran and his fellow soldier with regard to onset of symptoms and continuing symptomatology, the current diagnosis, and the suggestion in the January 2013 VA examination report that the Veteran's reported history of light snoring and/or gasping for air in service was related to his OSA, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's OSA is related to his in-service symptoms.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to service connection for OSA is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the favorable decision to grant service connection for the Veteran's claim on a direct incurrence basis, a discussion of any other theory of entitlement or VA's duties to notify and assist is not necessary.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


